Rowell, J.
1. If no place be designated by the contract, the general rule is that the articles sold are to be delivered at the place where they are at the time of the sale. Benjamin on Sales (7th ed.), §682.
2. If the purchaser of machinery inspects the same personally or by a,n agent, and then buys, makes a cash payment, and gives his promissory note for the remainder, and receives the property, without disclosing to the seller any objection thereto until the promissory note has matured and suit has been brought thereon, he can not thereafter successfully plead the existence of patent defects, rendering the machinery worthless, as a defense to the action on the notes. Harder v. Carter, 97 Ga. 273; American Car Co. v. Atlanta Street Ry. Co., 100 Ga. 254; Lunsford v. Malsby, 101 Ga. 40; Page v. Dodson Co., 106 Ga. 80.
3. The ease being controlled by the foregoing provisions of law, the court .did not err in directing a verdict for the plaintiff.

Judgment affirmed.